DETAILED ACTION
This action is in response to the claims filed on July 14th, 2020. A summary of this action:
Claims 1-7 have been presented for examination.
The drawings are objected to
Claims 1-7 are objected to because of informalities
Claims 1-7 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1-7 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewenthal, “Design of Power Transmitting Shafts”, NASA Reference Publication 1123, 1984 in view of Soraya, “STRENGTH ANALYSIS OF VERTICAL AXIS TURBINE SHAFT FOR 5 KW CAPACITY ON OCEAN CURRENT POWER PLANT”, Final Project Report for a Bachelor’s in Engineer, INSTITUT TEKNOLOGI SEPULUH NOPEMBER, July 2016 
Claims 1-2, 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 16/964,580 (reference application).
Claims 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 16/964,580 (reference application) in view of Loewenthal, “Design of Power Transmitting Shafts”, NASA Reference Publication 1123, 1984
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 16/964,580 (reference application) in view of Soraya, “STRENGTH ANALYSIS OF VERTICAL AXIS TURBINE SHAFT FOR 5 KW CAPACITY ON OCEAN CURRENT POWER PLANT”, Final Project Report for a Bachelor’s in Engineer, INSTITUT TEKNOLOGI SEPULUH NOPEMBER, July 2016 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings are objected to because the drawings are not produced with solid black lines.  As such, the figures are not clearly legible, and hence are objected to. 
See 37 CFR 1.84: (a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications. (1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;


Claim Objections
Claims 1-7 are objected to because of at least the following informalities:  
The preamble of claim 1 recites “The invention relates to a structural static strength design method based on a strength field, characterized in that the static strength of a mechanical structure and its components are treated as a field, and the structural stress field and the static strength field are organically matched:” – this should recite: “of the mechanical structure are treated as a field, and the structural stress field and the static strength field are 
The preamble is informal – a claim is for a statutory category of invention, and not merely “relates to” a category, and there are issues with unclear antecedent basis, and the term “organically” is a relative term that renders the scope of this matching indefinite – see the § 112(b) rejection for this
Claim 1 recites “Step 1, Determining the most dangerous static load limit that may occur during the use of the structure to be designed for static strength. Under this static load limit, calculate the maximum static stress at the dangerous cross-section of the structure and the stress distribution in the direction of the static stress gradient;” – this should read “Step 1, Determining [[the]] a maximum static load limit that s during the use of the structure to be designed for static strength[[.]] and calculate, based on the static load limit, [[the]] a maximum static stress at [a] a static stress gradient;”
See the 112(b) rejection below for “dangerous” 
Claims are a single sentence describing the invention that is being claimed, they cannot have a period within a claim, only one to terminate the sentence at the end of the claim
The remaining corrections suggested are for informalities such as lack of antecedent basis and unclear phrasing to the claim
Claim 1 recites, in part: “Step 2, Determining the ideal static strength field distribution of the structure according to the maximum static stress and the gradient direction distribution thereof, and designing the ideal static strength distribution of the mechanical structure and components, wherein the static strength distribution at any point on the dangerous cross-section of the structure is not excess and meets the strength requirement, and according to a theory of stress-strength interference, designing ideal strength at any point of the dangerous cross-section of the structure as a static stress amplitude multiplied by a safety factor at that point;” – this should recite “Step 2, Determining [[the]] a ideal static strength field distribution of the structure according to the maximum static stress and the gradient direction distribution thereof, and designing the ideal static strength distribution of the mechanical structure and components, wherein the static strength distribution at any point on the a strength requirement, and according to a theory of stress-strength interference, designing ideal strength at any point of the dangerous cross-section of the structure as a static stress amplitude multiplied by a safety factor at that point;”
See the § 112(b) rejection below for “excess” 
Claim 1 recites in part: “Step 3, Taking the ideal static strength distribution of the dangerous cross-section as a target, matching materials and heat treatment of the structure, wherein the actual static strength distribution determined by the materials and the heat treatment is consistent with the ideal static strength distribution as much as possible;”– this should recite “Step 3,determining an actual static strength distribution based on the ideal static strength distribution, materials of the structure, and heat treatment of the structure”
This limitation is severely informal and indefinite – this is written as prose in a math derivation, not as a claim to an invention – and it is unclear what “as much as possible” for this “matching” is supposed to be – see the § 112(b) rejection for this
Claim 1 recites, in part: “Step 4, Putting the maximum static stress and static stress gradient distribution, the ideal static strength and the actual static strength distribution of the structure in the same coordinate system, applying a full-field stress-strength interference model to carry out full-field quantitative evaluation on the design of the static strength of the dangerous cross-section, calculating the ratio of the actual static strength of any point to the limit static stress and the ideal static strength of the point, wherein the larger the ratio is, the larger the excess strength of the point is; the surface and core strengths were quantitatively evaluated when tangent on the inside.” – this should recite “Step 4, Putting the maximum static stress and static stress gradient distribution, the ideal static strength and the actual static strength distribution of the structure in 
See above, and for the large the ratio... – again, this is prose for a math derivation, not for a claim, i.e. this is informal as there is no clear scope to this, this is merely an observation
For the “surface and core strengths” limitation – see the § 112(b) rejection below
Claims 2-7 are object to under similar rationales as above for similar recitations, e.g. “dangerous cross-section”, with the additional rationales of: 
Claim 4 recites “the ideal intensity field” – this should be “an ideal intensity field”
Claim 6 should recite “Using a conversion relation between hardness and strength...”
Claim 7 recites structural features of the “mechanical structure” in claim 1 – but there are no features recited in claim 1, i.e. claim 7 should recite the addition of these features and the relationships between these features 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The preamble of claim 1 recites “and the structural stress field and the static strength field are organically matched:”, and the claim later recites “wherein the actual static strength distribution determined by the materials and the heat treatment is consistent with the ideal static strength distribution as much as possible;”. 
The term "organically", and the phrase “as much as possible”, in these limitations are recited for the same subject matter, i.e. “organically” is a placeholder/alternative to stating “as much as possible”, i.e. that the static strength field and the structural stress field are “consistent...as much as possible”. 
This is a relative term/phrasing – and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The closest support is found on page 2, ¶ 3 which uses similar language as the present claims, and fails to provide such a standard as required. Also see page 7 ¶ 2.
	In other words – this recitations to state, in other words, that these two elements are substantially/closely matched – but there is no standard to ascertain what scope this is actually reciting. I.e., there is no standard to determine if “organically matched”/”as much as 

The term "dangerous" in claims 1-7 is a relative term which renders the claim indefinite.  The term “dangerous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “dangerous” is used in two contexts in the present claims, “dangerous static load limit” and “dangerous cross-section” 

For the “dangerous static load limit” - The closest support is found on page 5, description of step 1: “The maximum static stress and its stress distribution in the gradient direction at the dangerous cross-section of the structure are calculated by using material mechanics or finite element method under the static load limit which may appear most dangerous during the use of the structure...For present embodiment, the most dangerous static torsional load limit is 3600Nm, and by applying a material mechanics method, for the dangerous cross-section of the embodiment, at the outer surface diameter 26.5mm with the smallest torsional modulus (i.e. the smallest diameter), the highest stress is calculated as shown in formula (1):”
The term is being used in a relative, subjective manner that renders the claims indefinite – the standard in the specification is “which may appear most dangerous”, i.e. the subjective determination of the person of skill reading the claim in light of the specification, as there is no standard set forth to ascertain what in light of the specification is a “dangerous” load limit is. E.g., is it the highest load limit, or is it one that is merely deemed dangerous by a person, e.g. 60% of the highest load limit may reasonably be considered dangerous under some conditions. 
As such, these recitations of “most dangerous static load limit” are indefinite.

For the “dangerous cross-section” – again, this is a relative term – a person upon reading the claims in light of the specification would readily recognize that claim is to any “mechanical structure” and it is not limited to figure 1 in the specification.
As such, upon attempting to ascertain what the scope of the claim is for any “mechanical structure”, a skilled person would be left up to their own determination as to what is “dangerous”, i.e. there is no standard set forth in the specification which clearly conveys what is a “dangerous cross-section” for any “mechanical structure” as recited in the claims.
	

Claim 1 recites, in part: “Step 2...wherein the static strength distribution at any point on the dangerous cross-section of the structure is not excess and meets the strength requirement,” – the term “excess” as used in this context is a relative term and it is unclear what it is actually intended to convey
The claim recites that this must “meet the strength requirement” – however, it is not clear from the claim, or the specification, if “is not excess” what scope this is claiming as “meets” conveys that the “static strength” is equal to some “strength requirement”. 
infinite” (instant specification, page 9, last paragraph: “the static strength excess of the point is infinite”)

As such, the claims are either reciting:
1) The “static strength distribution meets the strength requirement” and therefore, “is not excess”; OR
2) The “static strength distribution” is greater than/equal to a strength requirement, and less than some second value/threshold, e.g. “infinite” [i.e., “is not excess”] 

	This is indefinite – the metes and bounds of the claims are not clearly set forth due to the present claim phrasing. 

Claim 1 recites, in part: the surface and core strengths were quantitatively evaluated when tangent on the inside. 
This is indefinite. The claim merely recites a “mechanical structure” – this limitation now has added features of: some “surface”, some “core”, and some “inside” to any “mechanical structure”. 
These recitations are indefinite, as it is not clear what structure is actually being claimed, i.e. is this claim for any “mechanical structure”, or merely for shafts (e.g., figure 1).

For a car: what is the “surface”, what is the “core”, and what is “inside”? 
E.g., is the hood of the car a “surface”, and the “core” is the engine, and “inside” is the passenger cabin?  
Or is this for an I-Beam: For an I-beam – is the “surface” the outer flange surface, or the surface of the web? Is the core the flange, the web, etc.? Is the inside simply the volume of the I-beam, or is it some particular point/space? 
Limitations are not read into the claims from the specification - the claimed structure is simply a “mechanical structure”, it is not a “shaft” as disclosed in the specification with a “core” and a “surface” with a structural connection between all these elements. 
As such, the limitation is rejected as being indefinite – as there is no clear scope recited in the claims to ascertain what the “core”, the “surface”, and the “inside” of any mechanical structure is to determine what the metes and bounds of this claim are. To overcome this rejection, the claim should clearly reflect the actual structure that is disclosed, i.e. a shaft, and specify the components of the shaft. 

Claim 5 recites, in part: “the ideal static strength distribution on the dangerous cross section of the structure has no strength excess, and the strength utilization rate is maximized.” – it is not clear what this “has no strength excess” is conveying. To further clarify, claim 1 already recites: “wherein the static strength distribution at any point on the dangerous cross-section of the structure is not excess and meets the strength require” – i.e., this antecedent basis to the limitation previously recited

Claim 6 recites, in part: “...the designed actual static strength distribution and the ideal static strength distribution are intersected on the surface or tangent in the interior on the premise of avoiding large-range static strength excess on the surface, the subsurface and the core.” – this is indefinite, first, see the rejection above for claim 1 for the recitations of “surface” and “interior” in claim 1.
Furthermore, the claim recites “avoiding large-range static strength excess” – this is wholly indefinite as 1) what is “large-range”? This statement implies a range of some set of values that constitute “large”, but it is unclear as to what this actually is, and 2) claim 1 already recites “wherein the static strength distribution at any point on the dangerous cross-section of the structure is not excess and meets the strength requirement” – it is unclear if the present claim 6 is merely referring to this recitation in claim 1, or is some wholly new limitation. 

Claim 7 recites, in part: “if the excess of the strength of the sub-surface and the core is too much, optimization is performed by reducing the depth of the heat treatment hardened layer or using a hollow structure; if the surface and core strength excess is too much, a material with a lower carbon content or a hollow structure is used.” – this is indefinite. See 
Furthermore, this now adds that the “mechanical structure”, e.g. a car, or a house, has a “hollow structure”, e.g. as a car/house already does, or a “heat treatment hardened layer”, e.g. heat treating the outside of a car.
The applicant’s claims are broadly claiming applying the method to any mechanical structure and then reciting specific features of the claimed invention that are only applicable to structures such as a solid shaft (e.g., figure 1) and similar such structures (e.g., a “hollow” shaft). 
It is unclear what structure the applicant is intending to claim – as one of ordinary skill would have to import limitations from the specification (i.e. that the structure is a “shaft” and the like) to fully read in this claim in a definite manner. 
So again, to overcome this rejection the claims should positively set forth that this is for a “shaft” such as shown in figure 1 in the specification, and further such corrections to the claim as needed to render this definite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an process.
	
Step 2A – Prong 1
	The claims are recites an abstract idea of both a mental process and mathematical concept. 
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
The invention relates to a structural static strength design method based on a strength field, characterized in that the static strength of a ... structure and its components are treated as a field, and the structural stress field and the static strength field are organically matched:
	Step 1, Determining the most dangerous static load limit that may occur during the use of the structure to be designed for static strength. Under this static load limit, calculate the maximum static stress at the dangerous cross-section of the structure and the stress distribution in the direction of the static stress gradient;
Step 2, Determining the ideal static strength field distribution of the structure according to the maximum static stress and the gradient direction distribution thereof, and designing the ideal static strength distribution of the mechanical structure and components, wherein the static strength distribution at any point on the dangerous cross-section of the structure is not excess and meets the strength requirement, and according to a theory of stress-strength interference, designing ideal strength at any point of the dangerous cross-section of the structure as a static stress amplitude multiplied by a safety factor at that point;
	Step 3, Taking the ideal static strength distribution of the dangerous cross-section as a target, matching materials and heat treatment of the structure, wherein the actual static strength distribution determined by the materials and the heat treatment is consistent with the ideal static strength distribution as much as possible;
	Step 4, Putting the maximum static stress and static stress gradient distribution, the ideal static strength and the actual static strength distribution of the structure in the same coordinate system, applying a full-field stress-strength interference model to carry out full-field quantitative evaluation on the design of the static strength of the dangerous cross-section, calculating the ratio of the actual static strength of any point to the limit static stress and the ideal static strength of the point, wherein the larger the ratio is, the larger the excess strength of the point is;
	the surface and core strengths were quantitatively evaluated when tangent on the inside. 


See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
The invention relates to a structural static strength design method based on a strength field, characterized in that the static strength of a ... structure and its components are treated as a field, and the structural stress field and the static strength field are organically matched:
	Step 1, Determining the most dangerous static load limit that may occur during the use of the structure to be designed for static strength. Under this static load limit, calculate the maximum static stress at the dangerous cross-section of the structure and the stress distribution in the direction of the static stress gradient;
	Step 2, Determining the ideal static strength field distribution of the structure according to the maximum static stress and the gradient direction distribution thereof, and designing the ideal static strength distribution of the mechanical structure and components, wherein the static strength distribution at any point on the dangerous cross-section of the structure is not excess and meets the strength requirement, and according to a theory of stress-strength interference, designing ideal strength at any point of the dangerous cross-section of the structure as a static stress amplitude multiplied by a safety factor at that point;
Step 3, Taking the ideal static strength distribution of the dangerous cross-section as a target, matching materials and heat treatment of the structure, wherein the actual static strength distribution determined by the materials and the heat treatment is consistent with the ideal static strength distribution as much as possible;
	Step 4, Putting the maximum static stress and static stress gradient distribution, the ideal static strength and the actual static strength distribution of the structure in the same coordinate system, applying a full-field stress-strength interference model to carry out full-field quantitative evaluation on the design of the static strength of the dangerous cross-section, calculating the ratio of the actual static strength of any point to the limit static stress and the ideal static strength of the point, wherein the larger the ratio is, the larger the excess strength of the point is;
	the surface and core strengths were quantitatively evaluated when tangent on the inside. 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...mechanical structure... 


A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...mechanical structure... 

The claimed invention recites an abstract idea without significantly more.

Regarding the dependent claims
Claim 2 recites further specifies the mathematical concept and may reasonably be performed mentally
To clarify – this claim recites “or” – the material mechanics approaches is readily performed mentally, and for the “finite element method” this is, as per MPEP § 2106.05(f): “mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include:  ...i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 
Claim 3 recites another step in the mathematical concept, that may reasonably be performed mentally 
Claim 4  recites another step in the mathematical concept, that may reasonably be performed mentally 
Claim 5  recites another step in the mathematical concept, that may reasonably be performed mentally 
Claim 6  recites another step in the mathematical concept, that may reasonably be performed mentally 
Claim 7  recites another step in the mathematical concept,  and in addition is merely a mental process step, e.g. a judgement followed by a determination by a person

The claimed invention recites an abstract idea without significantly more.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewenthal, “Design of Power Transmitting Shafts”, NASA Reference Publication 1123, 1984 in view of Soraya, “STRENGTH ANALYSIS OF VERTICAL AXIS TURBINE SHAFT FOR 5 KW CAPACITY ON OCEAN CURRENT POWER PLANT”, Final Project Report for a Bachelor’s in Engineer, INSTITUT TEKNOLOGI SEPULUH NOPEMBER, July 2016 

Regarding Claim 1
Loewenthal teaches: 
	The invention relates to a structural static strength design method based on a strength field, characterized in that the static strength of a mechanical structure and its components are treated as a field, and the structural stress field and the static strength field are organically matched: (Loewenthal, summary section on page 1 teaches “This report summarizes design methods, based on strength considerations, for sizing shafts and axles to withstand both steady and fluctuating loads. The effects of combined bending, torsional, and axial loads are considered along with many application factors that are known to influence the fatigue strength of shafting materials. Methods are presented to account for variable-amplitude loading histories and their influence on limited-life designs. The influences of shaft rigidity, in other words, these are design methods for a shaft for static structural strength [i.e. “strength considerations”] and stresses induced by the “loads” – see the introduction for more clarification, and the below citations, e.g. last paragraph of the introduction “The dimensions of shafts designed for fatigue or static strength are selected relative to the working stress of the shaft material, the torque, the bending loads to be sustained, and any stress concentrations or other factors influencing fatigue strength. Shafts designed for rigidity have one or more dimensions exceeding those determined by strength criteria in order to meet deflection requirements on axial twist, lateral deflection, or some combination thereof. An increase in shaft diameter may also be required to avoid unwanted critical speeds.”)
	Step 1, Determining the most dangerous static load limit that may occur during the use of the structure to be designed for static strength. Under this static load limit, calculate the maximum static stress at the dangerous cross-section of the structure and the stress distribution in the direction of the static stress gradient; (Loewenthal, as cited above on page 1 teaches that the design method is based on the “loads” – see  the section “Static or Steady Loading” wherein ¶ 1 teaches “The state of ,tress to be considered is caused by torque transmitted to the shaft, bending of the shaft due to its weight or load, and axial forces imparted to the shaft. These three basic types or cases are given here” – e.g., the subsection “Pure Torque” provides an example “Case 1” of determining the load limit for “pure torque” – see equations 1-3, also see equation 4 and the “Simple Bending” for Case 2, and see the section “Combined Torsion, Bending and Axial loading” – in other words, these teach determining the load on the shaft and then using this as a load limit to calculate the maximum stress for the shaft, e.g. equation 3 provides the “nominal shear stress” calculation [for clarification, this is an example of the maximum static stress at the dangerous cross-section, and for claim interpretation see the instant specification equation 1 which is substantially similar to equation 3 of Loewenthal for the calculation of the maximum static stress at the dangerous cross-section], i.e. to clarify in the exemplary form this limitation, in view of the specification, encompasses performing the calculation in equation 1 of the specification by plugging in the “load limit” – Loewenthal teaches doing substantially the same thing, also see table 1 in Loewenthal for a summary list of equations for various cross-sections of the shaft
	in terms of the stress distribution portion of this limitation – Loewenthal also teaches this, first for claim interpretation see equation 2 for the equation used for this calculation – then see Loewenthal, equation 32 and the surrounding description – for clarity, the equation 2 in the specification, and the equation in Loewenthal are typically called the angle of twist/torque-twist relation wherein these provide the “twist” in the shaft based on the “torque” induced in the shaft as a function of the “shaft length” – in other words, Loewenthal teaches that “In some applications” a substantially similar calculation is performed to determine the stress distribution in the direction of the static stress gradient, i.e. the torsional-stress induced twisting along the length of the shaft - and for clarity of record on noting that the equation disclosed in equation 2 of the specification, and in similar form in Loewenthal, are called the torque-twist/angle of twist formulas – see the pertinent prior art of record below which establishes this explicitly)

    PNG
    media_image1.png
    348
    516
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    480
    495
    media_image2.png
    Greyscale

Step 2, Determining the ideal static strength field distribution of the structure according to the maximum static stress and the gradient direction distribution thereof, and designing the ideal static strength distribution of the mechanical structure and components, wherein the static strength distribution at any point on the dangerous cross-section of the structure is not excess and meets the strength requirement, and according to a theory of stress-strength interference, designing ideal strength at any point of the dangerous cross-section of the structure as a static stress amplitude multiplied by a safety factor at that point; (Loewenthal, see the section “Combined Torsion, Bending, and Axial Loading” ¶ 2 – this introduces a “factor of safety FS has been introduced for design conservatism.“ to the combined loading“ which ranges from “typically...1.3 to 6” – to clarify, this “FS”/”factor of safety” is scaling the “stress” to determine an ideal diameter based on the combined loading stress, including the torsional stress (equation 3 of Loewenthal)– this is used to determine the ideal strength field distribution for designing the shaft – to clarify on this, see page 1, col. 2, ¶ 3 “The dimensions of shafts designed for fatigue or static strength are selected relative to the working stress of the shaft material, the torque, the bending loads to be sustained, and any stress concentrations or other factors influencing fatigue strength.”, and to further clarify – see the section “Fluctuating Torsion” on page 8 which adds in “an alternating torque” into the diameter design equation – see equation 12, wherein this teaches determining the diameter of the shaft from the calculation of the “reversed torsional fatigue limit” and the “ultimate shear strength” as scaled by “FS” which is the safety factor – these design equations ensure that the static strength distribution at any point is not excess and meets the strength requirement

    PNG
    media_image3.png
    153
    379
    media_image3.png
    Greyscale

	Step 3, Taking the ideal static strength distribution of the dangerous cross-section as a target, matching materials and heat treatment of the structure, wherein the actual static strength distribution determined by the materials and the heat treatment is consistent with the ideal static strength distribution as much as possible; (Loewenthal, see the section “Fluctuating Torsion” as cited above including equation 13 and then see the section “Fatigue Life Modifying Factors” – in the section “Fatigue Life Modifying Factors” this teaches “In equations ( 10), ( 13), ( 17), and ( I 8) the fatigue limit of the shaft to be designed is almost always different from the fatigue limit of the highly polished, notch-free fatigue test specimen listed in material property tables....These factors can be used to modify the uncorrected fatigue limit of the test specimen” – in other words, this takes the ideal static strength distribution [which is part of the diameter calculation] and then modifies it such that this reflects, by “substitutions into equation (12)” [description of equation 13] such that the design equations match the materials of the structure – i.e. this modifies/corrects the “fatigue limit” used – in regards to the heat treatment, see the section on “Residual Stress Factor” starting on page 13 - ¶ 1 “The introduction of residual stress through various mechanical or thermal processes can have significant harmful or beneficial effects on fatigue strength...The extent that the residual
g” term in equation 19 of the section “Fatigue Life Modifying Factors” wherein page 14, section “Hardening processes” teaches that this includes the heat treatment, e.g. “Hardening processes such as flame and induction hardening as well as case carburizing and nitriding can considerably strengthen both unnotched and notched parts...layer. Rapid quenching tends to increase both of these strengthening effects. A helpful rule to remember is that the first layer of material to cool is in compression while the last to cool is in tension.”)

    PNG
    media_image4.png
    105
    394
    media_image4.png
    Greyscale

	Step 4, Putting the maximum static stress and static stress gradient distribution, the ideal static strength and the actual static strength distribution of the structure in the same coordinate system, ...calculating the ratio of the actual static strength of any point to the limit static stress and the ideal static strength of the point, wherein the larger the ratio is, the larger the excess strength of the point is; (Loewenthal – see the above citations, then see the example application in the section “Application Example” wherein “To illustrate application of this method, consider that a shaft is to be designed with an FS of 2 from quenched and tempered SAE 1045 steel (225 BHN, a=724 MPa, and a y = 634 MP a from table II) for 100 000 cycles under a steady torque of 3000 N-m and the variable-bending moment schedule in table VII.” [i.e. the torque-induced stress including both the static/”steady torque” and the “variable bending this calculates the ideal stress as 313 MPa – and then corrects this for the actual stress by the “k factors” to 125 MPa and then see page 19, col. 1, “Finally, for an FS = 2.0, the required shaft diameter d can be found from equation (31) to be...0.056m” in other words calculates the ratio of actual static strength to the limit static strength (this is the “k factors” adjustment – the “k factors” is the ratio) wherein the larger the “k factors” is the larger the excess strength is – and from this ratio, this determines the final size of the shaft including accounting for the safety factor “FS = 2.0” –
	to be clear – see the symbols listing, which show that several symbols used, including the below symbols are for the “strength”  [i.e. these are part of the diameter equations]
    PNG
    media_image5.png
    112
    678
    media_image5.png
    Greyscale

in regards to the stress gradient – see equation 32, which adds in an addition constraint to the problem of “shaft twist” with “permissible values” of 1 degree “for a shaft length of 20 diameters or 3.05 m...” 
in regards to these being in the same coordinate system – the equations are in the same coordinate system, i.e. that of the shaft 
in regards to the “full-field” – see page 1 ¶ 2 of the specification which recites that “full field can be precisely solved by material mechanics” – Loewenthal is using a material mechanics approach which precisely solves the full-field for the evaluation)

    PNG
    media_image6.png
    570
    568
    media_image6.png
    Greyscale

	the surface and core strengths were quantitatively evaluated when tangent on the inside.  (Loewenthal, as cited above teaches this – 1) torque is a tangential force [i.e. the design calculations for the strengths/stresses used for the diameter selection are tangential, e.g. see and 2) see page 6, section “Fluctuating Loads” ¶ 2 – “Since the effective stresses are usually highest at points along the surface”, i.e. see table 1 which teaches that the “maximum shear stress” is “at periphery” – and 3) for the core strength – this is evaluated as part of the overall strength, i.e. the core strength is evaluated as part of the surface strength) 

    PNG
    media_image7.png
    356
    885
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    571
    500
    media_image8.png
    Greyscale


Loewenthal does not explicitly teach:
applying a full-field stress-strength interference model to carry out full-field quantitative evaluation on the design of the static strength of the dangerous cross-section, 

Soraya teaches: 
applying a full-field stress-strength interference model to carry out full-field quantitative evaluation on the design of the static strength of the dangerous cross-section, (Soraya, as cited below teaches using a shaft design procedure substantially similar to Loewenthal – see page 39, this is the “Shaft Calculation...to determine the dimension of shaft” wherein Soraya then further teaches performing modelling/simulation using “Finite Element Analysis Methods” on the designed shaft – see page 40, # 3 and # 4 wherein as per § 4.5 on page 62 – “The simulation is carried out by entering parameter that have been known and calculated of the vertical axis turbine shaft into solidwork software and done by finite element method. The output of the simulation, it will know maximum stress, strain, safety factor, and deformation on the shaft.” – in other words, this performs a full-field stress-strength interference model [e.g., a finite element simulation] to carry out the full-field quantitative evaluation [e.g., evaluation performed by the FEA simulation] on the design of the shaft [including the static strength of the dangerous cross-section], e.g. see § 4.5.2.1 for an example of the “Stress Output”  - see the flowchart on page 42 which summarizes this and shows that the finite element modelling is to perform the “Strength Analysis” and when this is deemed not “acceptable” the shaft is re-sized and the analysis is performed with the new dimensions)
for relevance – see the abstract teaches “The purpose of this research was to find out on appropriate shaft specification, then analyze the safety factor, strength ability of the material, and the deformation may be occurred on the shaft by using Finite Element Analysis Method, that implemented in Solid work simulation, a design tool. Calculation of force and load as well as the design of the shaft diameter is a very important factor in determining strength analysis. The results from this research showed the appropriate shaft is made by solid shaft with high and see §2.3.11 starting on page 17 – this uses the “theory of maximum shear stress” to design the shaft dimensions [i.e., the same as Loewenthal, e.g. equation 2.9 of Soraya is substantially similar to Loewenthal equation 3] and page 19 teaches having a “fluctuating load”, i.e. similar to Loewenthal – in other words, this is a design procedure for a shaft substantially similar to Loewenthal – and see equation 2.16, which is similar to Loewenthal’s equation 6, see § 2.10 for the “Safety factor” also used , see chapter 4 for an example use of the procedure 

    PNG
    media_image9.png
    1161
    656
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Loewenthal on a shaft design procedure with the teachings from Soraya on verifying the results of a similar shaft design procedure with a finite element analysis. The motivation to combine would have been that this would have ensured that the final design of the shaft met the requirements, wherein the finite element analysis would have provided a more accurate set of results for the verification, e.g. page 67 ¶ 1 “The simulation output of safety factor minimum for this vertical axis turbine shaft is 4,5 and while compare with the manual calculation is 3.”

Regarding Claim 2
Loewenthal, as taken in combination above teaches: 
	The structural static strength design method based on strength field according to 10claim 1, wherein, in step 1, the maximum static stress and static stress gradient direction stress distribution at the dangerous cross-section of the structure are calculated by using material mechanics or finite element method. (Loewenthal, equations 3 and 32 teaches calculating these with a material mechanics approach, in a similar manner as disclosed in the instant specification, and see Soraya, e.g. § 4.5 for using the finite element method to perform these calculations, e.g. § 4.5.2.1 provides an example of the results for the “Stress Output”)

Regarding Claim 3
Loewenthal teaches: 
The structural static strength design method based on strength field according to claim 1, characterized in that in step 1, under simple load, the maximum static stress and the static stress gradient direction stress distribution are the surface highest stress at the dangerous cross-section of the structure and the distribution of the stress along the depth thereof. (Loewenthal, see the section “Simple Loading” starting on page 7 ¶ 1 “The loading is considered to be simple when only one kind of stress exists, that is, only either fluctuating bending, torsion, or tension.” wherein page 6, col. 2, last paragraph teaches “Since the effective stresses are usually highest at points along the surface...”)

Regarding Claim 4
Loewenthal teaches: 
	The structural static strength design method based on strength field according to claim 1, wherein, in step 2, the ideal intensity field is amplified in proportion to the maximum static stress and the static stress gradient direction distribution. (Loewenthal teaches this – see the section “Combined Torsion, Bending, and Axial Loading” for the “theoretical stress concentration factors” which are to account for the “stress concentration points”, i.e. this is an example of an intensity field which is amplified – also, for claim interpretation page 8 ¶ 2 of the specification recites in part: “In the present embodiment, the ultimate stress distribution, the ideal intensity distribution, and the actual intensity distribution are in the same coordinate, as shown in FIG. 7,” wherein figure 7 has the curves labelled as “actual maximum torsional strength”, “actual minimum torsion strength”, “ideal torsion strength”, and “torsional  as such, the Examiner infers that the claimed intensity field is merely part of the calculations of the strengths, e.g. the “theoretical stress concentration factors” of Loewenthal) 

Regarding Claim 5
Loewenthal teaches: 
	The structural static strength design method based on strength field according to claim 1, wherein, in step 2, the ideal static strength distribution on the dangerous cross- section of the structure has no strength excess, and the strength utilization rate is maximized. (Loewenthal, as cited above teaches this, wherein as claimed above in claim 1 this includes a factor of safety – see Loewenthal page 3, the ideal static strength used for the calculations starts with the “maximum shear stress”, e.g. equation 3/table 1, and then multiplies that by a “factor of safety” (equation 6) – there is no excess past the factor of safety)

Regarding Claim 6
Loewenthal teaches:
	The structural static strength design method based on strength field according to claim 1, wherein step 3 comprises the following steps:
	By utilizing the conversion relation between hardness and strength, the lowest and highest hardness distribution curves of the end quenching of the material, matching and adjusting the material and heat treatment, the designed actual static strength distribution and the ideal static strength distribution are intersected on the surface or tangent in the interior on the premise of avoiding large-range static strength excess on the surface, the subsurface and the core. (Loewenthal, see the section “Hardening processes” wherein “Hardening processes such as flame and induction hardening as well as case carburizing and nitriding can considerably strengthen both unnotched and notched parts.”, e.g. “. Flame hardening of notched and unnotched carbon steel rotating beam specimens typically increases fatigue strength from 40 to 190 percent” [example of a conversion between hardness to strength] – in regards to quenching: “Rapid quenching tends to increase both of these strengthening effects” 
	in regards to the intersected on the surface or tangent in the interior – the torsional strength is a tangential strength, as torsion is a tangential force)


Regarding Claim 7
Soraya teaches:
	The structural static strength design method based on strength field according to claim 1, wherein in step 4, if the excess of the strength of the sub-surface and the core is too much, optimization is performed by reducing the depth of the heat treatment hardened layer or using a hollow structure; if the surface and core strength excess is too much, a material with a lower carbon content or a hollow structure is used. (Soraya, see table 4.5 – this shows using both “Hollow” and “Round” designs, and shows using a variety of steels – see the steel datasheets in the appendix, the “Medium Tensile Carbon Steel” has a higher carbon content then the “High Tensile” – in other words, this teaches that depending on the desired safety factor [the excess strength, as “Safety Factor = Maximum Stress/ Working or Design Stress” as per § 2.10] a hollow structure may be used – which reduces the strength/safety factor, and/or a material and see the flowchart on page 42, which shows that if the “Strength Analysis” is not “acceptable” that the shaft changes, e.g. dimensions, cross-section, and material such as to produce table 4.5)

    PNG
    media_image10.png
    306
    837
    media_image10.png
    Greyscale

For high tensile steel: 

    PNG
    media_image11.png
    86
    348
    media_image11.png
    Greyscale

For medium tensile carbon steel: 

    PNG
    media_image12.png
    96
    598
    media_image12.png
    Greyscale


For stainless:

    PNG
    media_image13.png
    93
    384
    media_image13.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 16/964,580 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed invention is anticipated by the claimed invention of the 16/964,580 – the ‘580 claim 1 contains an additional step compared to the present claim [i.e., more narrow] and the remaining differences are merely that the instant claimed invention is more broadly claimed then the ‘580 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16/962,220
Application # 16/964,580
Regarding Claim 1

	The invention relates to a structural static strength design method based on a strength field, characterized in that the static strength of a mechanical structure and its components are treated as a field, and the structural stress field and the static strength field are organically matched:

	Step 1, Determining the most dangerous static load limit that may occur during the use of the structure to be designed for static strength. Under this static load limit, calculate the maximum static stress at the dangerous cross-section of the structure and the stress distribution in the direction of the static stress gradient;
	Step 2, Determining the ideal static strength field distribution of the structure according to the maximum static stress and the gradient direction distribution thereof, and designing the ideal static strength distribution of the mechanical structure and components, wherein the static strength distribution at any point on the dangerous cross-section of the structure is not excess and meets the strength requirement, and according to a theory of stress-strength interference, designing ideal strength at any point of the dangerous cross-section of the structure as a static stress amplitude multiplied by a safety factor at that point;
	Step 3, Taking the ideal static strength distribution of the dangerous cross-section as a target, matching materials and heat treatment of the structure, wherein the actual static strength distribution determined by the materials and the heat treatment is consistent with the ideal static strength distribution as much as possible;











































	Step 4, Putting the maximum static stress and static stress gradient distribution, the ideal static strength and the actual static strength distribution of the structure in the same coordinate system, applying a full-field stress-strength interference model to carry out full-field quantitative evaluation on the design of the static strength of the dangerous cross-section, calculating the ratio of the actual static strength of any point to the limit static stress and the ideal static strength of the point, wherein the larger the ratio is, the larger the excess strength of the point is;
	the surface and core strengths were quantitatively evaluated when tangent on the inside. 


Regarding Claim 1

	The invention relates to a structural fatigue strength design method based on an intensity field, characterized in that fatigue strength of mechanical structures and parts is treated as a field and a stress field and a fatigue intensity field of a structure are organically matched, comprising steps as follows:
	step 1, determining the maximum stress amplitude and gradient distribution of the stress amplitude of a dangerous section of a structure with a fatigue strength to be designed under a given maximum fatigue load amplitude;
	

step 2, according to the maximum stress amplitude and the gradient distribution of the stress amplitude of the dangerous section, carrying out ideal fatigue strength distribution design of the structure, wherein the ideal fatigue strength distribution requirement of the structure is that the strength of any point is not excessive and the strength requirement is met;
	and according to the theory of stress-strength interference, the ideal strength of any point of the dangerous section of the structure is designed as the fatigue stress amplitude of the point multiplied by a safety factor;
	Step 3, matching materials and heat treatment to meet a static strength requirement and carrying out structural fatigue strength distribution design on the dangerous section, comprising the following steps of:
	matching the fatigue strength of the dangerous section of the structure with the requirements of materials and heat treatment so that the dangerous section of the structure meets the design requirements of static strength distribution, and 16the structural fatigue strength distribution design of the dangerous section being carried out by using the transformation relationship between hardness-tensile strength-fatigue strength and combining the lowest hardness distribution curve and the highest hardness distribution curve of the material end quenching so that the designed structural fatigue strength distribution is intersected with the ideal fatigue strength distribution or tangent to the ideal fatigue strength distribution from inside;
	step 4, carrying out the actual fatigue strength distribution design of the dangerous section by combining a fatigue crack initiation requirement and a residual compressive stress distribution, calculating the quantitative influence of the residual compressive stress on the fatigue strength by taking the residual compressive stress as an average stress, and enabling the final design of the actual fatigue strength distribution to meet the requirement that the actual fatigue strength distribution curve intersects with an ideal fatigue intensity field distribution curve on the surface or is tangent to the ideal fatigue intensity field distribution curve from inside by matching materials, heat treatment and residual compressive stress, wherein when the intersection point is on a subsurface, fatigue crack initiation occurs on the subsurface;
	and when the intersection point is on the surface, fatigue crack initiation occurs on the surface so that the fatigue crack initiation position of the structure is designed by matching materials, heat treatment and residual compressive stress;
	and step 5, applying a full-field stress-strength interference model and putting 17the fatigue stress amplitude, the ideal fatigue strength and the actual fatigue strength distribution in the same coordinate system to carry out a quantitative evaluation on the full-field fatigue strength design of the structure. 


Regarding Claim 2

	The structural static strength design method based on strength field according to 10claim 1, wherein, in step 1, the maximum static stress and static stress gradient direction stress distribution at the dangerous cross-section of the structure are calculated by using material mechanics or finite element method. 


Regarding Claim 2

	The structural fatigue strength design method based on an intensity field according to claim 1, characterized in that in step 1, a dangerous position of the structure to be designed for fatigue strength is determined by material mechanics or finite element method calculation, and the maximum stress amplitude of the dangerous section at the dangerous position and gradient distribution of the stress amplitude are determined. 


Regarding Claim 4

	The structural static strength design method based on strength field according to claim 1, wherein, in step 2, the ideal intensity field is amplified in proportion to the maximum static stress and the static stress gradient direction distribution. 


Regarding Claim 3

	The structural fatigue strength design method based on an intensity field according to claim 1, characterized in that in step 2 when the ideal fatigue strength distribution design of the structure is carried out, the ideal fatigue intensity field distribution of the structure is determined according to the maximum stress amplitude and the gradient distribution of the stress amplitude of the dangerous section, and the strength is greater than the stress according to the stress-strength interference theory, and the ratio of the ideal fatigue strength of any point on the dangerous section of the structure to the fatigue stress amplitude of the point is a constant larger than 1 with the constant being a safety factor, and the ideal fatigue strength distribution on the dangerous section of the structure does not have strength excess and the strength utilization rate reaches the maximum. 

And also over Claim 4

	The structural fatigue strength design method based on an intensity field 18according to claim 1, characterized in that in step 5, when the ideal fatigue strength distribution and the actual fatigue intensity field distribution intersect at the surface, the strength excess of the subsurface and a core is quantitatively evaluated;
	and when the ideal fatigue intensity field distribution and the actual fatigue strength distribution intersect at the subsurface, the strength excess of the surface and the core is quantitatively evaluated. 


Regarding Claim 5

	The structural static strength design method based on strength field according to claim 1, wherein, in step 2, the ideal static strength distribution on the dangerous cross- section of the structure has no strength excess, and the strength utilization rate is maximized. 


Regarding Claim 3

	The structural fatigue strength design method based on an intensity field according to claim 1, characterized in that in step 2 when the ideal fatigue strength distribution design of the structure is carried out, the ideal fatigue intensity field distribution of the structure is determined according to the maximum stress amplitude and the gradient distribution of the stress amplitude of the dangerous section, and the strength is greater than the stress according to the stress-strength interference theory, and the ratio of the ideal fatigue strength of any point on the dangerous section of the structure to the fatigue stress amplitude of the point is a constant larger than 1 with the constant being a safety factor, and the ideal fatigue strength distribution on the dangerous section of the structure does not have strength excess and the strength utilization rate reaches the maximum. 



Claims 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 16/964,580 (reference application) in view of Loewenthal, “Design of Power Transmitting Shafts”, NASA Reference Publication 1123, 1984

Regarding Claim 3
The co-pending ‘580 claimed invention does not recite:
	The structural static strength design method based on strength field according to claim 1, characterized in that in step 1, under simple load, the maximum static stress and the static stress gradient direction stress distribution are the surface highest stress at the dangerous cross-section of the structure and the distribution of the stress along the depth thereof. 

Loewenthal teaches: 
	The structural static strength design method based on strength field according to claim 1, characterized in that in step 1, under simple load, the maximum static stress and the static stress gradient direction stress distribution are the surface highest stress at the dangerous cross-section of the structure and the distribution of the stress along the depth thereof. (Loewenthal, see the section “Simple Loading” starting on page 7 ¶ 1 “The loading is considered to be simple when only one kind of stress exists, that is, only either fluctuating bending, torsion, or tension.” wherein page 6, col. 2, last paragraph teaches “Since the effective stresses are usually highest at points along the surface...”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the ‘580 application for a “structural fatigue strength design method” with the teachings from Loewenthal on a similar method as applied to shafts. The motivation to combine would have been that “The effects of combined bending, torsional, and axial loads are considered along with many application factors that are known to influence the fatigue strength of shafting materials. Methods are presented to account for variable-amplitude loading histories and their influence on limited-life designs. The influences of shaft rigidity, materials, and vibration on the design are also discussed.”, (Loewenthal, abstract) – in other words, Loewenthal provides a means to account for a large number of different loading types, including simple loading – this would have improved the ‘580 claimed invention by enabling the system to account for a broader range of loading profiles. 

Regarding Claim 6
The co-pending ‘580 claimed invention does not recite:

	The structural static strength design method based on strength field according to claim 1, wherein step 3 comprises the following steps:
	By utilizing the conversion relation between hardness and strength, the lowest and highest hardness distribution curves of the end quenching of the material, matching and adjusting the material and heat treatment, the designed actual static strength distribution and the ideal static strength distribution are intersected on the surface or tangent in the interior on the premise of avoiding large-range static strength excess on the surface, the subsurface and the core. 

Loewenthal teaches:
	The structural static strength design method based on strength field according to claim 1, wherein step 3 comprises the following steps:
	By utilizing the conversion relation between hardness and strength, the lowest and highest hardness distribution curves of the end quenching of the material, matching and adjusting the material and heat treatment, the designed actual static strength distribution and the ideal static strength distribution are intersected on the surface or tangent in the interior on the premise of avoiding large-range static strength excess on the surface, the subsurface and the core. (Loewenthal, see the section “Hardening processes” wherein “Hardening processes such as flame and induction hardening as well as case carburizing and nitriding can considerably strengthen both unnotched and notched parts.”, e.g. “. Flame hardening of notched and unnotched carbon steel rotating beam specimens typically increases fatigue strength from 40 to [example of a conversion between hardness to strength] – in regards to quenching: “Rapid quenching tends to increase both of these strengthening effects” 
	in regards to the intersected on the surface or tangent in the interior – the torsional strength is a tangential strength, as torsion is a tangential force)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the ‘580 application for a “structural fatigue strength design method” with the teachings from Loewenthal on a similar method as applied to shafts. The motivation to combine would have been that “The effects of combined bending, torsional, and axial loads are considered along with many application factors that are known to influence the fatigue strength of shafting materials. Methods are presented to account for variable-amplitude loading histories and their influence on limited-life designs. The influences of shaft rigidity, materials, and vibration on the design are also discussed.”, (Loewenthal, abstract) – in other words, Loewenthal provides a means to account for a large number of different loading types, including simple loading – this would have improved the ‘580 claimed invention by enabling the system to account for a broader range of loading profiles. 

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 16/964,580 (reference application) in view of Soraya, “STRENGTH ANALYSIS OF VERTICAL AXIS TURBINE SHAFT FOR 5 KW CAPACITY ON OCEAN CURRENT POWER PLANT”, Final Project Report for a Bachelor’s in Engineer, INSTITUT TEKNOLOGI SEPULUH NOPEMBER, July 2016 

Regarding Claim 7
The co-pending ‘580 claimed invention does not recite:
	The structural static strength design method based on strength field according to claim 1, wherein in step 4, if the excess of the strength of the sub-surface and the core is too much, optimization is performed by reducing the depth of the heat treatment hardened layer or using a hollow structure;
	if the surface and core strength excess is too much, a material with a lower carbon content or a hollow structure is used.

Soraya teaches:
	The structural static strength design method based on strength field according to claim 1, wherein in step 4, if the excess of the strength of the sub-surface and the core is too much, optimization is performed by reducing the depth of the heat treatment hardened layer or using a hollow structure; if the surface and core strength excess is too much, a material with a lower carbon content or a hollow structure is used.(Soraya, see table 4.5 – this shows using both “Hollow” and “Round” designs, and shows using a variety of steels – see the steel datasheets in the appendix, the “Medium Tensile Carbon Steel” has a higher carbon content then the “High Tensile” – in other words, this teaches that depending on the desired safety factor [the excess strength, as “Safety Factor = Maximum Stress/ Working or Design Stress” as per § 2.10] a hollow structure may be used – which reduces the strength/safety factor, and/or a material with a different carbon content may be used [e.g., stainless steel has the lowest carbon, and produced the lowest safety factor] – and see the flowchart on page 42, which shows that if the “Strength Analysis” is not “acceptable” that the shaft changes, e.g. dimensions, cross-section, and material such as to produce table 4.5)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the ‘580 application for a “structural fatigue strength design method” with the teachings from Soraya on a similar method as applied to shafts. The motivation to combine would have been that Soraya’s technique enables the system to consider various material choices/structures which would have enabled the system to optimize over a broader range of design parameters. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
James et al., US 2018/0365357 – see the abstract, this is a method for designing “a rotating machine assembly”, e.g. a “driveline” including the various shafts, e.g. “driveshaft” (¶ 1) wherein this uses both analytical models, e.g. mechanics of materials models, and FEM models (¶ 11, ¶ 41, and elsewhere) 
Clarence W. De Silva, “Mechanics of Materials”, 2014, ISBN 978-1-4398-7736-4, see chapter 7 for “Torsion in Shafts”. This is a textbook on a material mechanics approach including an entire chapter designing a shaft (e.g., page 5 of the instant specification “Taking the torsion of a solid shaft under torsion load as an example”) under torsional load, same as the specification.
Of particular note in chapter 7 – see example 7.3 which is “A solid shaft with circular cross section is made of a steel segment of diameter 100 mm and length 3 m, and a brass segment of diameter 50 mm and length 1 m, rigidly welded together. The steel end is rigidly attached to a wall”
See step a – see the instant disclosed equation 1, these are substantially the same equation and same step, with the sole distinction that De Silva uses radius instead of diameter (radius = diameter/2, the equation’s in De Silva are the same as the disclosed equation with a simple substitution of De Silva’s radius for diameter). 
See step b – see the instant disclosed equation 2 – these are substantially the same equation and step. 
	Also see the summary sheet. 

    PNG
    media_image14.png
    300
    789
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    376
    798
    media_image15.png
    Greyscale


Bayrakcenken et al., “Two cases of failure in the power transmission system on vehicles: A universal joint yoke and a drive shaft”, 2006 – see §2.2 for a “Fatigue Failure of the drive shaft” including table 3 for the varying “hardness measurements” based on “Distance from surface” – for relevance see page 7 in the instant specification, Bayrakcenken’s hardening layer would have rendered obvious the disclosed material, i.e. Bayrakcenken’s measurements show a composition of matter for a steel driveshaft that is substantially similar to the disclosed ranges/specification and would have rendered the disclosed as obvious as per MPEP § 2144.05 based on the closeness – also, see §2.2.1 for a finite element analysis for this shaft
Drydale, “Design Of Shafts for General Engineering Applications”, Master’s Thesis, University of New South Wales, 1978, Drydale, § 1 on page 8 – this is a “design procedure for determining of shaft sizes” wherein this comprises “three basic stages” – see page 17 for wherein this is similar to Loewenthal/Soraya as relied upon above

    PNG
    media_image16.png
    919
    624
    media_image16.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.A.H./Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147